STATE OF WEST VIRGINIA

                          SUPREME COURT OF APPEALS
                                                                                 FILED
WILLIAM R. WILSON,                                                               June 5, 2013
Claimant Below, Petitioner                                                  RORY L. PERRY II, CLERK
                                                                          SUPREME COURT OF APPEALS
                                                                              OF WEST VIRGINIA

vs.)   No. 12-0177 (BOR Appeal No. 2046225)
                    (Claim No. 2010130256)

ROCKSPRING DEVELOPMENT, INC.,
Employer Below, Respondent


                             MEMORANDUM DECISION
      Petitioner William R. Wilson, by John C. Blair, his attorney, appeals the decision of the
West Virginia Workers’ Compensation Board of Review. Rockspring Development, Inc., by
Marion E. Ray, its attorney, filed a timely response.

        This appeal arises from the Board of Review’s Final Order dated February 1, 2012, in
which the Board reversed a July 19, 2011, Order of the Workers’ Compensation Office of
Judges. In its Order, the Office of Judges reversed the claims administrator’s April 30, 2010,
decision denying Mr. Wilson’s application for workers’ compensation benefits. The Court has
carefully reviewed the records, written arguments, and appendices contained in the briefs, and
the case is mature for consideration.

       This Court has considered the parties’ briefs and the record on appeal. The facts and legal
arguments are adequately presented, and the decisional process would not be significantly aided
by oral argument. Upon consideration of the standard of review, the briefs, and the record
presented, the Court finds no substantial question of law. For these reasons, a memorandum
decision is appropriate under Rule 21 of the Rules of Appellate Procedure.

       Mr. Wilson was injured when lifting a large rock off a section of the belt on April 7,
2010, while working for Rockspring Development, Inc. On April 30, 2010, the claims
administrator rejected Mr. Wilson’s application for benefits in reliance on Cabell Huntington
Hospital records that stated the x-rays of the cervical and lumbar spine showed arthritis and
degenerative disc disease only. The Office of Judges reversed the claims administrator’s
decision, and held the claim compensable for aggravation of preexisting degenerative cervical
and lumbar processes because it found Mr. Wilson was injured in the course of and as a result of
his employment on April 7, 2010.


                                                1
        The Board of Review reversed the Office of Judges’ Order, and held that the medical
evidence does not establish that an injury occurred that aggravated the degenerative disc disease.
On appeal, Mr. Wilson disagrees and asserts that the Board of Review erred because simply
having a prior injury to a similar area does not preclude him from suffering a new injury to the
same area at a later point in time. Rockspring Development, Inc. maintains that the Office of
Judges erred and was properly reversed by the Board of Review because the evidence did not
support the Office of Judges’ Order. On May 17, 2011, Dr. Mukkamala found the degenerative
disc disease to be related to the neck pain and therefore, not compensable. He concluded that the
April 7, 2010, injury was simply an exacerbation of the December 3, 2009, injury from which
Mr. Wilson had reached maximum medical improvement, and there was no evidence of a new
injury.

        The Board of Review reversed the Office of Judges’ Order and reinstated the claims
administrator’s decision dated April 30, 2010. The Board of Review relied on Dr. Mukkamala’s
report. However, the Board of Review failed to fully state Dr. Mukkamala’s conclusion by
omitting that Dr. Mukkamala concluded that the April 7, 2010, injury was an exacerbation of the
prior injury on December 3, 2009. The Board of Review and the Office of Judges noted that the
fact that Mr. Wilson having a degenerative disc disease does not preclude him from suffering a
compensable injury to the same body part. The Office of Judges reversed the claims
administrator’s decision and held the claim compensable for aggravation of preexisting
degenerative cervical and lumbar processes because it found Mr. Wilson was injured in the
course of and as a result of his employment on April 7, 2010. The Office of Judges relied on Dr.
Mukkamala’s entire conclusion and noted that he found no evidence of a new injury but did find
that the April 7, 2010, injury exacerbated the December 3, 2009, injury. Ultimately, the Office of
Judges held the claim compensable for aggravation of preexisting degenerative cervical and
lumbar processes. We agree with the reasoning and conclusions of the Office of Judges.

         For the foregoing reasons, we find that the decision of the Board of Review is based
upon a material misstatement or mischaracterization of the evidentiary record. Therefore, the
decision of the Board of Review is reversed and the claim is remanded with instructions to
reinstate the Office of Judges’ July 19, 2011, Order.


                                                                        Reversed and Remanded.

ISSUED: June 5, 2013

CONCURRED IN BY:
Chief Justice Brent D. Benjamin
Justice Robin J. Davis
Justice Margaret L. Workman
Justice Menis E. Ketchum
Justice Allen H. Loughry II


                                                2